—Appeal from judg*213ment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 30, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, held in abeyance and the matter remanded to Supreme Court for a Mapp hearing.
Reading defendant’s omnibus motion as a whole (People v Face, 247 AD2d 336), we conclude that defense counsel sufficiently, if inartfully, identified the source of the factual allegations regarding defendant’s actions prior to and at the time of his arrest (see, People v Lewis, 247 AD2d 227). Furthermore, we find that since defendant denied his participation in the drug transaction and the People’s response added nothing other than to suggest that defendant was arrested because he sold drugs, defendant is entitled to a Mapp hearing (see, People v Hightower, 85 NY2d 988, 990; People v Mendoza, 82 NY2d 415; People v Marquez, 246 AD2d 330). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.